Citation Nr: 1427135	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-21 055	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability (facet arthropathy at L4-L5).

2.  Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 2003 to August 2003.  These matters are before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The issue of service connection for fibromyalgia is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required. 


FINDING OF FACT

The Veteran's low back disability was initially manifested many years after, and is not shown to be related to, her service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

An October 2010, prior to the initial adjudication of the claims, letter notified the Veteran of the evidence needed to substantiate her claims, and informed her that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was responsible for providing any necessary releases [for private records] and enough information about the records to enable VA to request them from the person or agency that had them.  She was informed of how ratings and effective dates are assigned and was given examples of the evidence she could submit.  The Board finds that VA has fulfilled its VCAA-mandated notification duty.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge who conducts the hearing has a duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010).  At the October 2010 hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claims, and sought to identify any further development that might help to substantiate the claims.  The Veteran has not alleged prejudice from a defect in the conduct of the hearing.  

Regarding the claim of service connection for facet arthropathy of the lumbar spine, Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  The Board finds that a VA examination is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79   (2006), the Court held that 38 C.F.R. § 3.159(c)(4)  provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)  is a low "threshold" standard.  There is no competent evidence that suggests the Veteran's back disability may be related to her service.  Consequently, even the "low threshold" standard of McLendon is not met, and an examination (to secure a nexus opinion) is not warranted.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be evidence of: A present disability for which service connection is sought; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis related to a low back disability.  

A December 2003 VA treatment record notes the Veteran recently had naproxen prescribed for back pain.  The December 2003 treatment record mentions a recent appointment with rheumatology for back pain; however, VA records suggest the rheumatology visit was for knee pain, not back pain. 

On March 2010 VA examination of the knees back pain was not noted or reported.

VA treatment records are silent for any indication of a low back disability from December 2003 until April 2010, when an MRI revealed moderate facet arthropathy at L4-L5.  

In an April 2010 statement the Veteran indicated that she a recent MRI showed arthritis, and focused on dissatisfaction with a March 2010 VA examination of her knees.  

A January 2011 VA treatment record notes the Veteran reported onset of lower back pain about 20 minutes prior without any antecedent trauma.  She was advised to take ibuprofen.

An April 2011 VA treatment record notes the Veteran denied back pain.

A May 2011 VA treatment records notes the Veteran was involved in a motor vehicle accident three days prior and was experiencing some neck and mild back pain.  She reported she was taken to the Hospital at the University of Pennsylvania (HUP) following the accident.  It was noted that she never had a previous back injury.  Contact with HUP revealed the Veteran's cervical and lumbar spine were X-rayed, and that the X-rays were negative.  

A July 2011 VA treatment record notes the May 2011 motor vehicle accident and the Veteran's reports of flare-up neck and back pain.  She reported she experienced "a little bit of back pain before the accident," and that the pain was now increased.  The back pain was localized and did not radiate to the lower extremities.  The assessment was a flare-up of back pain, secondary to strain due to the May 2011 motor vehicle accident. 

An August 2011 VA treatment record notes the Veteran had Percocet prescribed for flare-ups of neck and back pain following a motor vehicle accident.  She reported continuing to experience some localized neck and back pain since the motor vehicle accident. 

At the October 2013 hearing, the undersigned noted that on March 2010 VA examination, there were no complaints or findings of low back pain (or mention of facet arthropathy).  The Veteran testified that she felt a March 2010 VA examination was inadequate and that an MRI which revealed facet arthropathy was done before the examination, but was not considered.  [The Board observes that the MRI was done on April 13, 2010 -clearly after the March 2010 VA examination (which was for the knees).] 

A low back disability was not manifested in service or documented postservice prior to 2010 (7 years after the Veteran's discharge from active duty).  Her STRs that do not show any complaints, treatment or diagnosis of a back disability and there is no indication of chronic back problems in her VA treatment records prior to 2011 (when she was involved in a motor vehicle accident).  Consequently, service connection for a back disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that lumbar arthritis was manifested in the first postservice year, presumptive service connection for such disability (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.

Given the above, to establish service connection for a low back disability the Veteran must affirmatively show, by competent evidence, that her low back disability is causally related to (was incurred in or aggravated by) her service.  She has presented no such evidence, nor presented a specific theory as to the causal connection.  She has not explained the basis for her allegation that her lumbar facet arthropathy is related to her service; and no such basis is evident from the record (there is no evidence of a related disease or injury in service).   Her implicit assertions of a causal relationship are not competent evidence.  Whether a low back disability such as lumbar facet arthropathy is related to remote service in the absence of an injury in service or any objective evidence of continuity since is a medical question in capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Complaints of ongoing back pain were first noted after an intercurrent (May 2011) motor vehicle accident.  

As is noted above, the medical evidence of record also shows that the MRI finding of lumbar facet arthropathy is unrelated to (inconsistent with) the lower extremity pain syndrome (claimed as fibromyalgia, for which service connection is separately sought).   See April 2010 VA treatment record.  So a secondary service connection (to the pending claim that is being remanded) theory of entitlement is not raised by the record.

Notably, a lengthy time interval (here approximately 7 years) between active service and the earliest postservice notation of pathology or symptoms of the disability for which service connection is sought is, of itself, a factor weighing against a finding of a nexus between a claimed disability and service.  

The preponderance of the evidence is against a finding that there is a nexus between the back disability for which service connection is sought and the Veteran's service (and her claim).  Therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.




ORDER

The appeal seeking service connection for a low back disability (facet arthropathy at L4-L5) is denied.


REMAND

The Veteran's STRs show she was frequently seen for knee pain and shin splits, assessed as bursitis and tendonitis.  Since discharge, she has continued to seek treatment for lower extremity pain and for recurring headaches.

A December 2003 VA treatment record notes the Veteran's leg and knee pain symptoms (first noted in service) were consistent with fibromyalgia.  VA treatment records since associate her lower extremity pain with a diagnosis of fibromyalgia.  A January 2013 VA treatment record indicates that while the Veteran's complaints in service were focused specifically on knee pain, and there was no evidence of a more pervasive problem, this was likely a result of the focused care provided in service, as opposed to a more comprehensive primary care approach, and that had the Veteran received a more comprehensive evaluation in service, fibromyalgia may have been revealed at that time.  

Notably, the Veteran did not have any foreign service, and is not entitled to consideration of her claim under the presumptive provisions of 38 U.S.C.A. § 1117.  However, given her complaints in service and the postservice attribution of her reported symptoms to a diagnosis of fibromyalgia, an examination to assess whether a diagnosis of fibromyalgia is appropriate, and, if so, whether such is related to the Veteran's service is necessary.

The case is REMANDED for the following:

1.  The RO should secure for the record the complete clinical records of all VA treatment the veteran has received for fibromyalgia related complaints since May 2013. 

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine whether she indeed has fibromyalgia, and if so whether such disease is related to her service/complaints noted therein.   Her entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated must be completed, and pertinent findings must be described in detail.  Based on examination of the Veteran and review of her record the examiner should provide opinions that respond to the following:

a)  Does the Veteran have a diagnosis of fibromyalgia?   Please identify the findings that support any such diagnosis (or those necessary for such diagnosis, but found lacking).

b)  If fibromyalgia is diagnosed, is it at least as likely as not (a 50% or better probability) that such disability is related to (was incurred or aggravated in) the Veteran's service?  The rationale for this opinion must address the contention that complaints noted in service were symptoms of fibromyalgia.

The examiner must explain the rationale for all opinions.

3.  The RO should thereafter review the record and readjudicate the remaining claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


